

EXHIBIT 10.1
SUMMARY OF TIVO INC. FISCAL YEAR 2014
BONUS PLAN FOR EXECUTIVE OFFICERS.
Purpose:
The terms of the TiVo Inc. (the “Company”) Fiscal Year 2014 Bonus Plan for
Executive Officers (the “Plan”) have been established to reward the Company’s
executive officers for assisting the Company in achieving its operational goals
through exemplary performance. Under the Plan, bonuses will be based on the
achievement of specified corporate and departmental goals at end of fiscal year
2014, as determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) and/or the Board of Directors (the “Board”).
Determination of Fiscal Year 2014 Bonuses:
Company executive officers will be eligible to receive targeted bonus amounts to
be paid in cash under the Plan. The amount of actual bonuses to be paid in cash
will be based primarily on the achievement of objective and subjective Company
and departmental performance goals and may be higher or lower than targeted
amounts according to pre-determined formulas that will be applied by the
Compensation Committee and the Board. Target cash bonuses for the Company’s
named executive officers under the Plan for fiscal year 2014 will be 50% of the
annual base salary for the Company’s Chief Financial Officer and General Counsel
and will be 100% of the annual base salary for the Company’s Chief Executive
Officer, Chief Operating Officer, and Executive Vice President of Products and
Revenue. For all named executive officers (excluding the Company’s Chief
Executive Officer), actual cash bonuses will be based fifty percent (50%) on
performance against specified corporate goals and fifty percent (50%) on
specified Company-wide engineering objectives and, in certain cases, performance
against specified departmental goals. Upon achievement at target of at least
three Company-wide engineering objectives and the specified corporate goal for
Adjusted EBITDA*, each of the Company’s named executive officers (including the
Company’s Chief Executive Officer) are also eligible for additional above-target
amounts up to 20% of target bonus amounts for achievement of additional
specified strategic engineering and distribution upside objectives relating to
new product development initiatives.
For all named executive officers (excluding the Company’s Chief Executive
Officer), the corporate goals component of bonuses will be based on meeting
specified goals with respect to the Company’s financial performance including a
service and technology revenue goal, Adjusted EBITDA* goal, an end of fiscal
year 2014 cash balance goal, as well as a subjective measure of management’s
overall performance relative to the Company’s FY14 strategic priorities as
assessed by the Board in its discretion. For all named executive officers
(including the Company’s Chief Executive Officer), the Company-wide engineering
objectives relate to the delivery of current products and projects in
development as well as current and future distribution deals.
The Company’s Chief Executive Officer’s bonus will be based on specified
corporate performance goals relating to service and technology revenues,
Adjusted EBITDA*, end of fiscal year 2014 cash balance, success with respect to
specified transactions and deals, and the Board’s subjective measure of the
Company’s progress with respect to existing intellectual property litigations,
the specified Company-wide engineering objectives referenced above and overall
Company performance.
In addition to the above amounts, the Company’s Chief Financial Officer and
Senior Vice President, Corporate Development and Strategy, is eligible for
additional cash amounts upon achievement of specified goals related to
distribution, capital allocation, litigation and strategic transactions achieved
during fiscal year 2014.
In addition to the above amounts, the Company’s Executive Vice President of
Products and Revenue, is eligible for additional cash amounts in connection with
the management and performance of the Company’s audience research business.
In addition to the above amounts, the Company’s Senior Vice President, General
Counsel is eligible for additional cash amounts upon achievement of specified
litigation and transactional related goals achieved during fiscal year 2014.
The Board and the Compensation Committee reserve the right to modify these
goals, amounts and criteria at any time.
*    “Adjusted EBITDA” is defined as income before interest expense, provision
for income taxes and depreciation, amortization, and stock-based compensation
expense.

